DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 08/06/2021, with respect to claims 1-3 have been fully considered and are persuasive.  The rejection of claims 1-3 has been withdrawn. 
Allowable Subject Matter
Claims 1 and 3 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the references either singularly or in combination teach or fairly suggest an image forming apparatus comprising: a job acceptor configured to accept a print job; an order determiner configured to determine an order of execution of the print job accepted by the job acceptor; a job executor configured to execute the print job accepted by the job acceptor in the order determined by the order determiner; and an unspecified job priority manager configured to manage a value for the order set for an unspecified job that is the print job which does not include the value for the order, wherein the job acceptor can accept a priority-specified job that is the print job which includes the value for the order, and the unspecified job, wherein the order determiner determines the order of the priority-specified job and the unspecified job on a basis of the value included in the priority-specified job and the value managed by the unspecified job priority manager, and wherein the unspecified job priority manager can accept the value for the order set by a user.
Salgado’224 shows priority templates for ordering jobs based on needs of a user. Salgado’224 do not include all the detailed combined limitations included in the claim including a a job acceptor configured to accept a print job; an order determiner configured to determine an order of execution of the print job accepted by the job acceptor; a job executor configured to execute the print job accepted by the job acceptor in the order determined by the order determiner; and an unspecified job priority manager configured to manage a value for the order set for an unspecified job that is the print job which does not include the value for the order, wherein the job acceptor can accept a priority-specified job that is the print job which includes the value for the order, and the unspecified job, wherein the order determiner determines the order of the priority-specified job and the unspecified job on a basis of the value included in the priority-specified job and the value managed by the unspecified job priority manager, and wherein the unspecified job priority manager can accept the value for the order set by a user, therefore this claim is allowable.
Claim 2 depends on allowed claim therefore is also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IRIANA CRUZ/Primary Examiner, Art Unit 2675